Citation Nr: 1105764	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  09-38 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Basic eligibility for nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from November 18, 1975 to April 
18, 1977.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that denied his claim of entitlement to nonservice-
connected disability pension benefits on the ground that the 
Veteran had no war-time service.


FINDING OF FACT

The Veteran served in the United States Army from November 18, 
1975 to April 18, 1977, a period of less than 90 days during a 
period of war.


CONCLUSION OF LAW

Basic eligibility for entitlement to pension benefits is 
precluded by law.  38 U.S.C.A. § 1521 (West 2002& Supp. 2010); 38 
C.F.R. §§ § 3.2, 3.3 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), which have been codified at 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Because the application of 
the law to the undisputed facts is dispositive of this appeal, 
the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 
129 (2002).  

The Veteran's DD Form 214, Report of Separation From Active Duty, 
shows that the Veteran had active service from November 18, 1975 
to April 18, 1977.  The Veteran has not disputed this period of 
active service, which essentially corresponds to the period of 
service he noted in his September 2008 request for military 
records.

Under the law, pension is payable to a veteran who served in the 
active military, naval, or air service for ninety (90) days or 
more during a period of war.  38 U.S.C.A. § 1521; 38 C.F.R. 
§ 3.3.  Periods of war material to the present claim include (1) 
the Vietnam era, a war constituting a period ending May 7, 1975, 
inclusive; and (2) the Persian Gulf War, beginning August 2, 
1990, inclusive.  38 C.F.R. § 3.2.  

There are no periods of war dated after the end of the Vietnam 
Era, on May 7, 1975, and before the beginning of the Persian Gulf 
War, on August 2, 1990.  Id.  The Veteran's period of active 
service, from November 18, 1975 to April 18, 1977, begins after 
the end of the Vietnam era and ends before the beginning of the 
Persian Gulf War.  Thus, no part of the Veteran's period of 
active service is within a period of war.  Therefore, the Veteran 
did not serve in the active military, naval, or air service for a 
period of 90 days or more during a period of war.  Thereby, he 
does not meet the criteria for basic eligibility for entitlement 
to VA disability pension benefits.  38 C.F.R. § 3.3.

If as in this case, the law is dispositive, then the claim must 
be denied because of lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  Because he does not have at 
least 90 days of qualifying service, the Veteran does not have 
basic eligibility for VA pension benefits and his claim must be 
denied on that basis.


ORDER

Basic eligibility for entitlement to VA disability pension 
benefits not having been established, the appeal is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


